                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                        Plaintiff,                                8:06CR279

      vs.
                                                                    ORDER
SACHEEM O. SIMMONS,

                        Defendant.



        This matter is before the Court on the Motion for Reconsideration, ECF

 No. 54, filed by Defendant Sacheem O. Simmons.

        In his earlier motion for transcript, ECF No. 52, Simmons stated that

 he   sought      the    transcript   of   his   sentencing   proceedings “to prepare

 postconviction relief motions.” He now states that was an error, and he seeks the

 transcripts to assist him with his application to the Bureau of Prisons for participation

 in certain programming which he believes may help him obtain additional good time

 credits.

            The Court is sympathetic with the Defendant’s desire to participate in programs

 to assist with his rehabilitation. Any comments the undersigned may have made at the

 time of sentencing regarding the Defendant’s need for rehabilitation would have been

 based on the Presentence Investigation Report, which is available to the administrators

 of the Bureau of Prisons. Further, the Court does not impose or lengthen any term of

 incarceration for the purpose of promoting a defendant’s rehabilitation. See Tapia v.

 United States, 564 U.S. 319, 332 (2011).

            Accordingly, unless the Defendant contacts Brenda Fauber, 118 S. 18th
Plaza, Suite 3122, Omaha, NE 68102, and makes financial arrangements for

preparation of the transcript, the motion is denied.

       IT IS ORDERED:
       1.     The Defendant’s Motion for Reconsideration, ECF No. 54, is
denied; and
       2.     The Clerk is directed to mail a copy of this order to the Defendant at
his last known address.


    Dated this 30th day of May 2019.


                                              BY THE COURT:

                                              s/Laurie Smith Camp
                                              Senior United States District Judge




                                          2
